Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 1 of 25 Page ID #411




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SIDNEY HARRIS,                                       )
                                                         )
                           Plaintiff,                    )
                                                         )
    vs.                                                  )   Case No. 3:19 -CV-00660 -MAB
                                                         )
    LARRY HENDERSON, ET AL.,                             )
                                                         )
                           Defendants.                   )


                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

          This matter is before the Court on Defendants Banks, Dennison, Pickford, and

Smith’s motion, and supporting memorandum, for summary judgment (Docs. 42, 43).

Plaintiff filed one response to the motion for summary judgment (Doc. 47). For the

reasons set forth below, the motion is GRANTED in part and DENIED in part.

                                              BACKGROUND

          Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 on June 18, 2019

for deprivations of his constitutional rights while incarcerated at Shawnee Correctional

Center (“Shawnee”) (Doc. 1, 15). Plaintiff claims that Defendants Banks 1, Pickford, and

Dennison exposed him to substantial risk of serious physical injury by keeping him

housed near another inmate after he was assaulted. Additionally, Plaintiff alleges that



1It appears that Defendant Bryant should be named “Defendant Banks.” See Defendants’ Answer, filed
on June 18, 2020 (e.g., “Defendant Brian Banks, ‘listed as Officer Bryant.’) (Doc. 26, p. 1). The Clerk of the
Court is DIRECTED to modify the docket to reflect Officer Bryant’s true name. Officer Bryant should
RENAMED as Officer Brian Banks.
                                               Page 1 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 2 of 25 Page ID #412




Defendant Smith was deliberately indifferent to a serious mental health issue (Docs. 1,

15). After a threshold review, pursuant to 28 U.S.C. § 1915A, Plaintiff was allowed to

proceed on two counts against Defendants:

       Count 1: An Eighth Amendment claim against Banks, Pickford, and
       Dennison for exposing him to a substantial risk of serious physical injury
       by keeping him housed near inmate Daniel after his sexual assault;

       Count 2: An Eighth Amendment claim against Smith for deliberate
       indifference to a serious mental health issue (Doc. 15).

       Defendants Banks, Dennison, Pickford, and Smith filed their motion for summary

judgment on September 24, 2020, arguing that Plaintiff failed to exhaust administrative

remedies before filing this action (Docs. 43, 44). Plaintiff filed a response to the motions

for summary judgment on October 9, 2020 (Doc. 48).

       An evidentiary hearing, pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008),

was held on February 16, 2021 (Doc. 52). Plaintiff was the only witness who testified at

the hearing.

                                     LEGAL STANDARDS

Summary Judgment

       Summary judgment is proper only if the movant shows that there is no genuine

issue as to any material fact and they are entitled to judgment as a matter of law. FED. R.

CIV. P. 56(a). In making that determination, the court must view the evidence in the light

most favorable to, and draw all reasonable inferences in favor of, the nonmoving party.

Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

Courts generally cannot resolve factual disputes on a motion for summary judgment.

                                          Page 2 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 3 of 25 Page ID #413




E.g., Tolan v. Cotton, 572 U.S. 650, 656, 134 S. Ct. 1861, 1866, 188 L. Ed. 2d 895 (2014) (“[A]

judge's function at summary judgment is not to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.”) (internal

quotation marks and citation omitted). However, when the motion for summary

judgment pertains to a prisoner’s failure to exhaust, the Seventh Circuit has instructed

courts to conduct an evidentiary hearing and resolve contested issues of fact regarding a

prisoner’s efforts to exhaust. Wagoner v. Lemmon, 778 F.3d 586, 590 (7th Cir. 2015) (citing

Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008)). Accord Roberts v. Neal, 745 F.3d 232, 234 (7th

Cir. 2014).

Exhaustion

       The Prison Litigation Reform Act provides that a prisoner may not bring a lawsuit

about prison conditions unless and until he has exhausted all available administrative

remedies. 42 U.S.C. § 1997e(a); Pavey v. Conley, 663 F.3d 899, 903 (7th Cir. 2011)).

Exhaustion is an affirmative defense, which the defendants bear the burden of proving.

Pavey, 663 F.3d at 903 (citations omitted).

       In order for a prisoner to properly exhaust his or her administrative remedies, the

prisoner must “file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozzo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002); see

also Woodford v. Ngo, 548 U.S. 81, 90 (2006). As an inmate in the IDOC, Plaintiff was

required to follow the grievance process outlined in the Illinois Administrative Code. ILL.

ADMIN. CODE, tit. 20, § 504.800, et seq. (2017). The regulations first require an inmate to



                                         Page 3 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 4 of 25 Page ID #414




attempt to resolve the dispute through his or her counselor. Id. at § 504.810(a). 2 If the

counselor is unable to resolve the grievance, it is sent to the grievance officer, who reports

his or her findings and recommendations in writing to the Chief Administrative Officer

(the warden). Id. at § 504.830(e). The warden then provides the inmate with a written

decision on the grievance. Id. If the inmate is not satisfied with the warden’s decision, he

or she has thirty days to appeal to the Director of the IDOC by sending the grievance to

the Administrative Review Board (“ARB”). Id. at § 504.850(a). The ARB submits a written

report of its findings and recommendations to the Director, who then makes a final

determination “within six months after receipt of the appealed grievance, when

reasonably feasible under the circumstances.” Id. at § 504.850(d), (e).

          An inmate may also request that a grievance be handled as an emergency by

forwarding the grievance directly to the warden. 20 ILL. ADMIN. CODE § 504.840 (2017). If

the warden determines that “there is a substantial risk of imminent personal injury or

other serious or irreparable harm to the [inmate],” then the grievance is handled on an

emergency basis, meaning the warden will expedite processing of the grievance and

respond to the inmate, indicating what action shall be or has been taken. Id. On the other

hand, if the warden determines that the grievance should not be handled on an

emergency basis, the inmate is notified in writing that he “may resubmit the grievance as

non-emergent, in accordance with the standard grievance process.” Id.

          Though the Seventh Circuit requires strict adherence to the exhaustion




2   There are exceptions to this rule. 20 ILL. ADMIN. CODE § 504.810(a), 504.870 (2017).
                                                  Page 4 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 5 of 25 Page ID #415




requirement, Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006), an inmate is required to

exhaust only those administrative remedies that are available to him. 42 U.S.C. § 1997e(a).

Administrative remedies become “unavailable” to prisoners when prison officials fail to

respond to a properly filed grievance or when prison officials’ “affirmative misconduct”

thwarts a prisoner from exhausting. E.g., Lewis v. Washington, 300 F.3d 829, 833 (7th Cir.

2002); Dole, 438 F.3d at 809.

                                 FACTUAL BACKGROUND

       At all relevant times, Plaintiff has been an inmate with the Illinois Department of

Corrections (“IDOC”). He is currently housed at Jacksonville Correctional Facility, but

was housed at Shawnee when the allegations in his complaint arose (Doc. 43, p. 2; Doc.

43-1). When Plaintiff first arrived at Shawnee, he completed the Offender Orientation

Program on or around August 4, 2017, during which he received information regarding

the policies and procedures followed at Shawnee, including the grievance procedures

(Doc. 43-8, p 9).

       In Plaintiff’s complaint, he alleges that he was targeted and mistreated by Shawnee

employees and staff, which caused him to fear for his health, safety, and life (Doc. 15, p.

2). In January 2018, Plaintiff was sexually assaulted by his former cellmate, Ashton Daniel

(Id. at 3). He called the Prison Rape Elimination Act (“PREA”) hotline and reported the

incident. Plaintiff alleges he sent written statements to Defendants Pickford and Banks

(officers with Internal Affairs at Shawnee) and Warden Dennison both about the incident

and his fears of retribution by Daniel for reporting the incident. Nevertheless, Plaintiff



                                       Page 5 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 6 of 25 Page ID #416




remained housed in the same facility (and for a time in the same housing unit) as Daniel,

causing him severe emotional and mental distress (Id.).

       Plaintiff has been diagnosed as seriously mentally ill (“SMI”), suffering from

depression, schizo-affective disorder, and schizophrenia (Id.). He also claims that

Defendant Amanda Smith, a mental health professional and later a supervisor of the

mental health unit, was aware of Plaintiff’s mental illnesses and issues, but did nothing

to see Plaintiff or have him seen more often by other mental health counselors (Id.).

The Administrative Review Board’s Records

       Defendants submitted a declaration from Ms. Sherry Benton, Chairperson for the

Office of Inmate Issues for IDOC, which is also known as the Administrative Review

Board (“ARB”). Her duties involve, among other things, reviewing and responding to

grievances filed by the IDOC inmates and maintaining knowledge of the ARB record

keeping system (Doc. 43-2). The ARB maintains a log known as the IGRV, which shows

the grievances received by the ARB for each prisoner (Doc. 43-3).

       Prisoners may file grievances directly with the ARB for certain issues, including 1)

decisions involving the involuntary administration of psycho-tropic medication; 2)

decisions regarding protective custody placement, including continued placement in or

release from protective custody; 3) decisions regarding disciplinary proceedings which

were made at a facility other than the facility where the inmate is currently assigned; and

4) other issues except personal property issues and medical issues which pertain to a

facility other than the facility where the inmate is currently assigned (Doc. 43-2, pp. 2-3).



                                        Page 6 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 7 of 25 Page ID #417




         It appears that Plaintiff submitted approximately eleven grievances from January

2018 through June 2020 to the ARB (Docs. 43-2; 43-3). 3 Defendants focus on three

grievances they contend could pertain to the issues in this case: (1) the March 29, 2018

grievance; (2) the June 10, 2018 grievance; and (3) the June 20, 2018 grievance, and Plaintiff

seemed to agree with Defendants at the Pavey hearing (Doc. 43-4, pp. 38-41; 28-32; 17-20). 4

    I.      Plaintiff’s March 29, 2018 Grievance

         In Plaintiff’s March 29, 2018 grievance, he describes being sexually assaulted in

January 2018 by another inmate and complained of being mistreated by staff. He wrote,

“This is my third grievance. I wrote similar grievances to this and I have not received

back my grievances with responses” (Doc. 43-4, p. 41). Plaintiff testified at the Pavey

hearing that he submitted this grievance straight to the ARB without a counselor,

grievance officer, or CAO response because he had previously submitted multiple

grievances related to these issues and had not received any responses back, so he thought

it best to go directly to the ARB. Plaintiff also argues that since he had not received




3
  (1) October 16, 2017 Grievance, received by the ARB on January 4, 2018 (Doc. 43-4, pp. 42-44); (2) March
23, 2018 Grievance, received by the ARB on May 25, 2018 (Id. at 33-37); (3) March 29, 2018 Grievance,
received by the ARB on May 25, 2018 (Id. at 38-41); (4) May 7, 2018 Grievance, received by the ARB on
August 9, 2018 (Id. at 23-27); (5) June 10, 2018 Grievance, received by the ARB on June 15, 2018 (Id. at 28-
32); (6) June 20, 2018 Grievance, received by the ARB on September 4, 2018 (Id. at 17-20); (7) August 3, 2018
Grievance, received by the ARB on August 21, 2018 (Id. at 21-22); (8) March 18, 2019 Grievance, received by
the ARB on June 10, 2019 (Id. at 5-8); (9) March 28, 2019 Grievance, received by the ARB on April 23, 2019
(Id. at 9-12); (10) April 6, 2019 Grievance, received by the ARB on April 23, 2019 (Id. at 13-16); (11) May 19,
2019 Grievance (received by the ARB on August 19, 2019) (Id. at 1-4).

4
  Arguably, Plaintiff’s March 23, 2018 Grievance (e.g., “I’ve filed a lot of grievances and not received a
response) could also relate to the issues in the present matter.
                                                 Page 7 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 8 of 25 Page ID #418




responses from his counselor, he started attaching a “proof of service” to his grievances,

like the one he attached to this grievance (Id. at p. 39).

         The ARB returned this grievance without review since Plaintiff had not provided

his grievance officer or CAO’s responses, and had not included dates so that the ARB

could determine whether it was timely (Id. at p. 38). Additionally, Ms. Benton of the ARB

wrote, “At Shawnee, you have 60 days from known incident date to file grievance. Only

exception is PREA. Go see MH Staff. Read and follow DR 504F. No Review for this

submission” (Id.). The ARB indicated this grievance is about “mistreatment by staff.

PREA…MH…TV broken” (Id.).

   II.      Plaintiff’s June 10, 2018 Grievance

         Like Plaintiff’s March 2018 grievance, his June 10, 2018 grievance was also sent

directly to the ARB without a counselor or CAO response. In this grievance, Plaintiff

directly addresses this issue, stating, “I know that I don’t suppose to send a grievance

straight to the Administrative Review Board, that I suppose to wait for a counselor’s

response and forward to the Grievance Officer for another response before forwarding it

to the A.R.B., but I waited months and got no response. Filed multiple grievances

concerning the matters therein…so please hear this grievance” (Id. at p. 29). He continues,

stating that he fears for his health and safety at Shawnee, as staff members are mistreating

him after he was sexually assaulted (Id. at pp. 31-33).

         The ARB received this grievance on June 15, 2018 and reviewed it on June 21, 2018,

stating that Plaintiff must follow DR 504 and include a copy of the grievance officer and

CAO’s responses (Id. at p. 28). In addition, the ARB denied this grievance as this issue
                                         Page 8 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 9 of 25 Page ID #419




was already addressed by the office on June 5, 2018; however, there does not appear to

be a June 5, 2018 ARB response in the record (Id.).

           Plaintiff’s cumulative counseling summary includes an entry about this grievance

as well. The packet was received by Shawnee from the ARB on July 30, 2018. The note

indicates this grievance was previously addressed on June 5, 2018 and that the ARB

requests Plaintiff to provide dates for the incident as well as his counselor’s response

(Doc. 43-8, p. 6).

    III.      Plaintiff’s June 20, 2018 Grievance

           Plaintiff’s June 20, 2018 grievance appears to be the only grievance in the record

where Plaintiff followed the appropriate steps outlined in the Administrative Code.

Plaintiff complained of being mistreated by Shawnee staff in this grievance, including

Defendants Pickford and Banks. In addition, he mentions the January 2018 assault and

argues it was not properly investigated by staff. He details he fears for his life at Shawnee

(Doc. 43-4, pp. 17-20).

           Plaintiff submitted this grievance to the Grievance Officer before submitting it to

the ARB (Id. at p. 18). Plaintiff’s Grievance Officer received this grievance on July 3, 2018

and reviewed it on July 30, 2018. The CAO signed it on July 31, 2018. This grievance is

logged in the Shawnee second level grievance log, but it does not appear to be logged in

Plaintiff’s cumulative counseling summary (Doc. 43-6, p. 1). 5




5 There may be a note about this grievance in Plaintiff’s cumulative counseling summary, but the record is
unclear. Plaintiff’s cumulative counseling summary indicates that on September 18, 2018, Shawnee
received a packet from the ARB with a grievance response to an undated grievance. The note indicates it
                                               Page 9 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 10 of 25 Page ID #420




        The ARB received this grievance on September 4, 2018 and denied it as being “out

of time.” The ARB determined this grievance covered issues related to “TV…Staff” and

the PREA (Doc. 43-4, p. 17). Again, although the ARB wrote that they addressed this issue

previously on June 5, 2018, there does not appear to be anything in the ARB’s records of

a review of a grievance that is dated June 5, 2018 (Id.).

Shawnee’s Records

        Defendants also submitted a declaration from Mr. Bob Allard, who is employed

by the IDOC as a Clinical Services Supervisor and serves as the Grievance Officer at

Shawnee (Doc. 43-5). Prior to December 2018, Shawnee maintained two logs related to

grievances received at the facility—a log of grievances received as “emergency

grievances” and a log of grievances received by the grievance office for second level

review (Id.). A log of grievances received by the counselors for first level review at the

facility was not maintained during this time (Docs. 43, p. 3; 43-5). Starting in December

2018, Shawnee began utilizing a “Grievance Receipt Log,” which recorded the dates each

grievance was received for various levels of review (e.g., emergency, first level review by

the counselor, and second level review by the grievance officer) (Docs. 43-5; 43-7).

        Shawnee’s grievance records show Plaintiff submitted six grievances marked

“emergency” from December 2017 through November 2018 (Doc. 43-6, pp. 1-2). During

that same time period, records show Plaintiff submitted three grievances for second level




was returned to Plaintiff because this issue was previously addressed on 6/5/18 and it was submitted out
of time (Doc. 43-8, p. 6).

                                            Page 10 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 11 of 25 Page ID #421




review (Id. at p. 2). From December 2018 through July 2019, Plaintiff submitted an

additional twelve grievances for consideration at the facility (Id. at pp. 3-4). The following

grievances are related to the issues in the present matter:

   I. June 20, 2018 Grievance (Doc. 43-7, p. 46).

       This June 20, 2018 grievance also appears in the ARB’s records and was filed as an

emergency, a designation the CAO approved on July 3, 2018 (Doc. 43-7, p. 46). It was then

reviewed by the grievance officer and denied (Id. at p. 45). Plaintiff details in this

grievance that he is in “total mental and emotional anguish” and that he fears for his life

and safety from staff at Shawnee. Plaintiff details the sexual assault and names

Defendants Pickford and Banks in this grievance (Doc. 47, p. 2). Additionally, he details

that he has been on crisis and suicide watch twice for the issues he’s experiencing (Doc.

43-7, p. 48).

   II. January 8, 2019 Grievance (Doc. 43-7, p. 41)

       Shawnee’s records contain a January 8, 2019 grievance in which Plaintiff details

that he is still struggling with the sexual assault that happened in January 2018. He

explains that he wakes up screaming and has informed mental health staff about this, but

they are not giving him the proper mental health treatment. He states that he his issues

with sleeping and nightmares related to the January 2018 sexual assault.

       Plaintiff filed this grievance with his counselor, who then sent it to the mental

health department at Shawnee, where Defendant Smith wrote a response (Id. at p. 40).

Once returned by his counselor, on January 14, 2019, Plaintiff did not submit it for a


                                        Page 11 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 12 of 25 Page ID #422




second level review, and there is no record of this grievance making its way to the ARB

(Doc. 43, p. 12).

Additional Records

       In Plaintiff’s response to the motion for summary judgment (Doc. 47), he argued

repeatedly that he filed numerous grievances that were never returned to him because of

issues with Shawnee’s internal grievance process at the time. Plaintiff testified to this as

well at the Pavey hearing, and stated that he included evidence of these missing

grievances attached to his original complaint. After review of the complaint, it appears

that plaintiff attached copies of the grievances he also submitted with his response to the

motions for summary judgment, which are reflected in Defendants’ records as well.

Plaintiff does attach a selection of his medical records to his complaint, but he does not

include any copies or additional evidence of missing grievances (See generally Doc. 1).

       Also included in the record is Plaintiff’s cumulative counseling summary, which

is a log of Plaintiff’s experiences while incarcerated (Doc. 43-8). On May 30, 2018, there is

a note that indicates that Plaintiff requested copies of all of the grievances he submitted

while at Shawnee and that prison officials sent him his Masterfile after this request. The

note indicates that Plaintiff was dissatisfied with what was returned to him because the

Masterfile seems to have only included one grievance and Plaintiff submitted more (Doc.

43-8, p. 7). Later, on June 13, 2018, Plaintiff’s cumulative counseling summary includes a

note that states, “Rec’d response from Grievance Coordinator regarding other grievances

the offender thinks the Record Office should have. The one (1) grievance in the file signed

by the warden on 3/5/18 is currently the only grievance the Record Office has. Response
                                        Page 12 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 13 of 25 Page ID #423




to offender, cc Masterfile, cc unit counselor, cc grievance coordinator” (Id.). Plaintiff

repeatedly highlighted issues with the Shawnee grievance process at the Pavey hearing,

describing how prisoners had to submit their grievances in a box where inmates also

placed health care slips, mail, and everything else that was to be sent internally within

the prison and out of the prison. Plaintiff also highlighted this issue in some of his

grievances as well (Doc. 43-4, pp. 20, 41).

         Plaintiff included a selection of his medical records with his response, including a

crisis watch discharge assessment completed by Defendant Smith on February 26, 2018

(Doc. 47, p. 13). In July 2019, Plaintiff was transferred from Shawnee to Jacksonville (Doc.

43-1).

                                         DISCUSSION

         In their motion for summary judgment, Defendants argue that Plaintiff failed to

exhaust any of his grievances as to any of his claims because he failed to follow the

procedures set forth in the Illinois Administrative Code and Department Rule 504,

despite his knowledge of the grievance process (Doc. 43, p. 7). Defendants argue that

there is not a single fully exhausted grievance in the record that relates to the issues in

Plaintiff’s case.

         Plaintiff disagrees, and believes that he fully exhausted his claims, as he argues the

system for filing grievances at Shawnee at the time was difficult to navigate and he was,

essentially, thwarted from following the steps outlined in the Administrative Code to

grieve his claims. Plaintiff testified at the Pavey hearing that he did the best he could to

ensure his grievances followed the Administrative Code, but certain internal systems
                                          Page 13 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 14 of 25 Page ID #424




prevented him from always filing his grievances in the appropriate manner. He explained

that at the time, Shawnee had one box that collected prisoner mail, health care unit slips,

and grievances. He placed all of his grievances in that box and some were answered while

others were not. See also Doc. 43-4, pp. 20, 41. At the time, Shawnee also did not keep a

record of grievances that received a first level counselor review (Docs. 43, p. 3; 43-5 ).

Accordingly, there is no way to determine whether Plaintiff’s missing grievances ever

made it out of this catch-all mailbox and to the appropriate parties since no grievances

were recorded at the first level of review. Plaintiff testified that even despite these

challenges, he did fully exhaust his June 20, 2018 grievance.

       The Seventh Circuit has made clear that normally, the Court does not resolve

factual disputes at the summary judgment stage. See, e.g. Roberts, 745 F.3d at 234. But

when there is a motion for summary judgment as to the issue of exhaustion and a factual

dispute remains, that is exactly what the Court must do: weigh the evidence and resolve

the dispute. Wilborn, 881 F.3d at 1004. Here, based on the evidence presented in the briefs

and at the hearing, the Court finds that Defendants Pickford and Banks have failed to

carry their burden of proof on the affirmative defense of exhaustion and, therefore,

summary judgment as to those Defendants should be denied. Defendants Dennison and

Smith, on the other hand, have met that burden and should be dismissed. It is critical to

keep in mind Seventh Circuit precedent establishing the exhaustion requirement is an

affirmative defense, which the defendants bear the burden of proving. Pavey, 663 F.3d at 903

(citations omitted).


                                       Page 14 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 15 of 25 Page ID #425




      I.      June 20, 2018 Grievance

           Plaintiff’s June 20, 2018 grievance includes information about Plaintiff’s current

mental state (e.g., “I’m in total mental & emotional anguish being here in Shawnee…I

been suffering emotionally & mentally…I’m fear for my health, safety, & life…I’m being

purposely mistreated & targetted[sic] by staff/employees”) (Doc. 43-4, p. 19). He explains

a variety of issues he is experiencing that are contributing to his current deteriorating

mental health state. He mentions that he was sexually abused by a former cellmate and

called the PREA hotline to report it. After, he claims Internal Affairs did not complete a

proper investigation. He then mentions Defendants Pickford and Banks 6 by name (Id. at

p. 20).

           Defendants argue this grievance does not address Plaintiff’s claims in the present

matter, but that argument is unavailing. Plaintiff brings two claims in this lawsuit, the

first of which is an Eighth Amendment claim against Defendants Dennison, Banks, and

Pickford for exposing him to a substantial risk of serious physical injury by keeping him

housed near inmate Daniel after his sexual assault. The regulations instruct that

grievances should include “factual details regarding each aspect of the offender’s

complaint, including what happened, when, where, and the name of each person who is

the subject of or who is otherwise involved in the complaint.” ILL. ADMIN. CODE, tit. 20, §

504.810(c). Additionally, the Seventh Circuit indicates that an inmate should “articulat[e]

what facts the prison could reasonably expect from a prisoner in his position.” Glick v.




6   He refers to Defendant Banks as “Bryant.”
                                                Page 15 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 16 of 25 Page ID #426




Walker, No. 09-2472, 385 Fed. Appx. 579, 2010 U.S. App. LEXIS 14361, at *6-7 (7th Cir. July

13, 2010). Plaintiff has significant mental health diagnoses and throughout the time

leading up to this lawsuit, he attempted to file grievances related to his current mental

health care and overall treatment by Shawnee staff after an alleged sexual assault. In this

grievance, in particular, Plaintiff describes the mental health issues he is experiencing in

detail, as well as identifies Defendants Banks and Pickford by name. He also describes

issues surrounding his PREA call and report, and his concerns for his safety after the

PREA investigation. As Plaintiff’s Eighth Amendment claim against Defendants Banks

and Pickford relates to his safety after this alleged sexual assault, Defendants are incorrect

and this grievance does relate to at least one of Plaintiff’s claims.

       Plaintiff submitted this June 20, 2018 grievance as an emergency grievance directly

to the warden. It was received on July 3, 2018 by the CAO’s office. Bob Allard, the

grievance officer, then conducted an expedited review as the CAO’s office agreed this

was an emergency grievance. Mr. Allard’s review occurred on July 30, 2018. Ultimately,

Mr. Allard denied Plaintiff’s grievance, stating that the investigation into the PREA claim

did not substantiate Plaintiff’s allegations and they could not find ways in which Plaintiff

had been retaliated against by Shawnee staff. Mr. Allard denied Plaintiff’s grievance. The

grievance was then sent back to the CAO’s office. The CAO agreed with Mr. Allard’s

findings, and signed the grievance on July 31, 2018.

       Up until this point, the parties agree that this grievance was submitted through

the appropriate channels as an emergency grievance because an inmate may request that

a grievance be handled as an emergency by forwarding the grievance directly to the
                                        Page 16 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 17 of 25 Page ID #427




warden. 20 ILL. ADMIN. CODE, TIT. § 504. 840. See also Thornton v. Snyder, 428 F.3d 690, 694

(7th Cir. 2005). Defendants argue that after this grievance was reviewed by the CAO, it

was not timely filed with the ARB and, therefore, it was not fully exhausted. The

Administrative Code specifies that if, after receiving the response from the CAO, the

prisoner still believes that the grievance has not been resolved, he may appeal to the ARB

and the ARB must receive the grievance within 30 days after the date of the CAO’s

decision. 20 ILL. ADMIN. CODE, TIT. § 504.850(a). Since the CAO signed the grievance on

July 31, 2018, the grievance must have been received by the ARB by Thursday, August

30, 2018; however, it was stamped as received by the ARB on Tuesday, September 4, 2018,

four days past the deadline (Doc. 43-4, p. 18). For Defendants, it is a straightforward issue

of timeliness—the letter did not make it to the ARB by August 30 and, therefore, it was

not timely filed. In turn, this means that Plaintiff did not fully exhaust this grievance.

        When the ARB received Plaintiff’s grievance on September 4, 2018, they did not

review because it was not submitted in the timeframe outlined by Department Rule 504

(Id. at p. 17). The ARB’s return of the grievance correspondence form was signed on

September 10, 2018 and returned to Plaintiff (Id.). 7 At the Pavey hearing, the parties

discussed whether there were any exceptions to the aforementioned timeline because this

grievance addresses a PREA issue. Defendants argued that this grievance was properly

returned to Plaintiff as out-of-time because although the PREA modifies some of the




7Additionally, the ARB indicated that this office had previously addressed some of Plaintiff’s issues
outlined in this grievance on June 5, 2018; however, there does not appear to be a grievance matching that
date in the record, so the Court cannot verify that the ARB previously addressed these issues.
                                               Page 17 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 18 of 25 Page ID #428




exhaustion requirements (e.g., eliminating time restrictions for initiating a grievance

regarding sexual assault), it does not provide a completely alternative grievance process.

See 28 C.F.R. § 115.52. Plaintiff is still required to follow the process at 28 C.F.R. § 542.10,

et seq., subject to PREA’s modifications. Defendants are correct. A prisoner still must

exhaust PREA grievances by going through the steps outlined in the Administrative

Code and must abide by the timelines in the Code once they initiate the grievance process.

With that said, prisoners filing a PREA grievance do not have to initiate the grievance

process within the 60 days from the incident like they would for other grievances. See 20

ILL. ADMIN CODE, TIT. § 504.810(a). Put simply, prisoners can take more time to initiate a

PREA grievance than a regular grievance. See generally Parry v. Muller, No. 18-cv-1394-

JPG, 2018 WL 4027572, at *3 (S.D.Ill. Aug. 23, 2018). 8 Since the delay in Plaintiff’s

grievance occurred in the middle of the process, the aforementioned PREA timing

exception does not apply. But this is not the end of the analysis because the record reveals

there is an issue with the form Plaintiff used in submitting his appeal to the ARB that also

has an impact on the timeline.

        Plaintiff’s June 20, 2018 grievance form includes language instructing Plaintiff how

to submit his appeal to the ARB. On the form, after the CAO’s signature, is a box where

Plaintiff must sign and date a short statement indicating that he is appealing the

grievance officer and CAO’s decision. It reads as follows:



8 PREA outlines that the agency will not impose a time limit on when an inmate may submit a grievance
regarding a sexual assault, as well as will not force an inmate to use any informal grievance process, or to
otherwise attempt to resolve with staff, an alleged incident of sexual abuse. See 28 C.F.R. § 115.52.

                                              Page 18 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 19 of 25 Page ID #429




       I am appealing the Chief Administrative Officer’s decision to the Director.
       I understand this appeal must be submitted within 30 days after the date of
       the Chief Administrative Officer’s decision to the Administrative review
       Board, P. O. Box 19277, Springfield, IL 62794-9277. (Attach a complete copy
       of the original grievance, including the counselor’s response, if applicable,
       and any pertinent documents).

(Doc. 43-4, p. 18) (emphasis added).

       Plaintiff signed this statement and dated it August 28, 2018, just within the 30 days

after the date of the CAO’s July 31st decision (Id.).

       Plaintiff has a significant number of grievances in the record and after close

examination of these grievances, there are two different sets of forms: one with the

language outlined above and one with a different statement altogether. The second form

in the record substituted, “I understand this appeal must be submitted within 30 days,”

with the following: “I understand this appeal must, within 30 days after the date of the

Chief Administrative Officer’s decision, be received by the” ARB (Doc. 43-7, p. 1)

(emphasis added). The key language here is “submitted within” and “received by.” The

“received by” form indicates it was revised in March 2019, while the form using the

“submitted by” language was revised in October 2001 (Docs. 43-7, p. 1; 43-4, p. 18). All of

Plaintiff’s grievances received by the ARB during this time period were on the 2001 form

that states the grievance must be “submitted” within thirty days (See generally Doc. 43-4).

It also appears that Shawnee was using both forms interchangeably, as there are

grievances in the record dated in both 2018 and 2019 on both versions of the forms (See

Docs. 43-4, p. 18; 43-7, p. 1).




                                        Page 19 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 20 of 25 Page ID #430




       The Seventh Circuit has addressed the issue of outdated grievance forms when it

comes to naming individual defendants. On grievances, there is a space for prisoners to

outline the particulars of the incident they are grieving. For some time, the IDOC used an

older form that did not ask prisoners to name specific people in this section, even though

the Administrative Code states that prisoners should name individuals and if they cannot

name them, they should provide a detailed description of them in their grievances.

Requiring prisoners to include these sorts of specific descriptions came about after the

Administrative Code was revised, because prior to these revisions, Section 504.810 did

not require prisoners to “draft their grievances with any specific degree of factual

particularity and [they] were not required to identify, by name or otherwise, the

individuals responsible for the events…” Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011).

When prisons use older grievance forms that do not reflect the current version of the

Administrative Code, the Seventh Circuit has held that the omission of names or

identifying information does not mean that the prisoner failed to exhaust his

administrative remedies so long as the grievances still give prison administrators a fair

opportunity to address the prisoner’s complaints. Maddox, 655 F.3d at 721–22. Accord

Jackson v. Shepherd, 552 Fed. Appx. 591, 593 n.1 (7th Cir. 2014); Conley v. Anglin, 513 Fed.

Appx. 598, 601 (7th Cir. 2013).

       Plaintiff’s situation is analogous. It appears that Shawnee was using two sets of

forms, one revised in 2001 and the other revised in 2019, which is significant since the

current Administrative Code was revised in 2017. 20 ILL. ADMIN. CODE,        TIT.   § 540.810

(effective April 1, 2017). Prior to the 2017 changes, prisoners were not required to ensure
                                       Page 20 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 21 of 25 Page ID #431




that the ARB receive the appeal within thirty days. 9 20 ILL. ADMIN. CODE, TIT. 504.850(a)

(“If, after receiving the response of the Chief Administrative Officer, the offender still

feels that the problem, complaint, or grievance has not been resolved to his or her

satisfaction, he or she may appeal in writing to the Director within 30 days after the date

of the decision.”). The majority of Plaintiff’s grievances on record with the ARB are on

grievance forms revised in 2001. Those forms require him to sign a statement that he is

submitting the grievance within thirty days of the CAO’s signature. As for this June 20,

2018 grievance, in particular, the CAO signed it on July 31, 2018 and Plaintiff submitted

it to the ARB on August 28, 2018, within that 30-day deadline. “Submitted by” could

logically mean that the prisoner must put that grievance in the mail system within 30

days. “Received by” is much clearer, meaning that the prisoner must ensure he mails the

grievance with enough time to be received by the ARB within 30 days. As Defendants

have the burden of proof at this stage, the ambiguity of these competing forms cuts

against Defendants’ arguments, particularly when considered in tandem with the 2017

Administrative Code revisions requiring prisoners to ensure their appeals reach the ARB

within thirty days.

       As such, the Court determines this June 20, 2018 grievance was properly filed. Yet,

it was returned to Plaintiff without being reviewed by the ARB. “A remedy becomes

unavailable ‘if prison employees do not respond to a properly filed grievance or




9
  See 2016 Illinois Registry: Rules of Governmental Agencies,
https://www.cyberdriveillinois.com/departments/index/register/volume40/register_volume40_issue2
7.pdf, p. 49 (last visited February 19, 2021).
                                                 Page 21 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 22 of 25 Page ID #432




otherwise use affirmative misconduct to prevent a prisoner from exhausting.’ ” Kyles v.

Beaugard, No. 15 C 8895, 2017 WL 4122708, at *3 (N.D. Ill. Sept. 18, 2017) (citing Pyles v.

Nwaobasi, 829 F.3d 860, 869 (7th Cir. 2016)). Since this grievance was properly filed and

the ARB did not respond to the substance of the grievance, the grievance process for this

June 20, 2018 grievance became unavailable to Plaintiff. Therefore, the Court finds that

this grievance was fully exhausted as to Plaintiff’s Eighth Amendment claim against

Defendants Banks and Pickford, the only Defendants named and described in this

grievance.

   II.      Plaintiff’s Other Grievances and Remaining Defendants

         As for Plaintiff’s second claim (a deliberate indifference claim against Defendant

Amanda Smith regarding Plaintiff’s mental health treatment) and his claim against

Defendant Dennison, Plaintiff is not successful. There is simply no evidence in the record

to tie any of Plaintiff’s grievances to issues with either Defendants Dennison or Smith.

         Grievances are intended to give prison officials notice of a problem and a chance

to correct it before they are subjected to a lawsuit; grievances are not intended to put an

individual defendant on notice of a claim against him. Jones v. Bock, 549 U.S. 199, 219

(2007) (“We have identified the benefits of exhaustion to include allowing a prison to

address complaints about the program it administers before being subjected to suit . . . .

{E]arly notice to those who might later be sued . . . has not been through to be one of the

leading purposes of the exhaustion requirement.”); Turley v. Rednour, 729 F.3d 645, 649

(7th Cir. 2013) (“The exhaustion requirement's primary purpose is to alert the state to the

problem and invite corrective action.”) (internal quotation marks and alterations omitted;
                                        Page 22 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 23 of 25 Page ID #433




citation omitted); Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004) (“We are mindful

that the primary purpose of a grievance is to alert prison officials to a problem, not to

provide personal notice to a particular official that he may be sued; the grievance is not a

summons and complaint that initiates adversarial litigation.”).

       The current Illinois Administrative Code mandates that grievances include the

name, or at least a description, of the persons involved in the complaint, ILL. ADMIN.

CODE, tit. 20 § 504.810(c). As the Court previously outlined, even when prisons use older

grievance forms that do not reflect this change to the Administrative Code, prisoners

must still give enough information so that prison administrators have a fair opportunity

to address the prisoner’s complaints, even if they do not have to name specific people in

the grievance. Maddox, 655 F.3d at 721–22. Accord Jackson v. Shepherd, 552 Fed. Appx. 591,

593 n.1 (7th Cir. 2014); Conley v. Anglin, 513 Fed. Appx. 598, 601 (7th Cir. 2013). Defendant

Dennison is not named or described in any of Plaintiff’s grievances. There is nothing in

the record to tie Defendant Dennison to Plaintiff’s claims. Even at the Pavey hearing, when

asked if he added Defendant Dennison to his grievances, Plaintiff testified that he did not

know. As such, Plaintiff did not exhaust his claim against Defendant Dennison.

       As for Defendant Smith, she is mentioned approximately two times in the record.

The first is related to Plaintiff’s January 8, 2019 grievance, which was sent to clinical

services and received on January 9, 2019 (Doc. 43-7, p. 41). Plaintiff does not name

Defendant Smith in this grievance or describe any issues with the care she provided. It

seems like the only tie to Defendant Smith is that she was the official who reviewed this

grievance on January 14, 2019. She concluded that Plaintiff’s current mental health
                                        Page 23 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 24 of 25 Page ID #434




treatment was appropriate and that he would continue to be provided with mental health

services (Id. at p. 40). Plaintiff did not appeal this grievance to the ARB after Defendant

Smith’s review.

       The second mention of Defendant Smith in the record is in Plaintiff’s medical

records, some of which were attached to Plaintiff’s response to the motion for summary

judgment (Doc. 47). Specifically, Plaintiff included a crisis watch discharge assessment

completed by Defendant Smith on February 26, 2018 (Id. at p. 13). Defendant Smith’s note

on this discharge assessment details that Plaintiff does not have any mental health

concerns and he states that he is fine (Id.). Again, this discharge note is not enough to

fully grieve Plaintiff’s claim against Defendant Smith. Although Plaintiff argued in his

response to the motion for summary judgment that he will prove Defendant Smith had

knowledge of the PREA sexual abuse allegation, the time for that proof is at this stage

and Plaintiff has not provided the Court with any documents or concrete information

that he properly submitted grievances as to Defendant Smith’s actions (Id. at pp. 3-4).

Similarly, at the Pavey hearing, Plaintiff stated that he thought he named Defendant Smith

in one of his grievances, perhaps attached to his original complaint, but after review,

Defendant Smith’s name, or a description of her actions, is not included in any of those

grievances.

       And finally, Plaintiff’s general contention that he was thwarted is insufficient to

stave off summary judgment when it comes to the claims against Defendants Smith and

Dennison. In short, other than the general contentions and issues outlined above, Plaintiff

failed to offer any specific instance when he grieved issues regarding Defendants Smith
                                       Page 24 of 25
Case 3:19-cv-00660-MAB Document 54 Filed 02/23/21 Page 25 of 25 Page ID #435




and Dennison where he was prevented from pursuing it further or the process was made

unavailable to him. Accordingly, Plaintiff failed to exhaust his administrative remedies

as to Defendants Dennison and Smith prior to filing suit.

                                     CONCLUSION

       The motion for summary judgment on the issue of exhaustion filed by Defendants

Banks, Pickford, Dennison, and Smith (Docs. 42, 43) is GRANTED in part and DENIED

in part. Defendants Dennison and Smith are DISMISSED without prejudice for

Plaintiff’s failure to exhaust.

       The Clerk of the Court is DIRECTED to modify the docket to reflect Officer

Bryant’s true name. Officer Bryant should RENAMED as Officer Brian Banks on the

docket.

       This matter shall proceed on Plaintiff’s one claim against Defendants Banks and

Pickford. The stay on merits-based discovery (see Doc. 27) is LIFTED and the parties can

proceed with discovery on the merits of Plaintiff’s claims. A new scheduling order will

be entered by separate order.

       IT IS SO ORDERED.

       DATED: February 23, 2021


                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                      Page 25 of 25
